        Case 3:17-cv-00556-HZ        Document 100      Filed 05/14/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ALLYSON DROZD,                                            Case No. 3:17-cv-00556-JR

                      Plaintiff,                          ORDER


       v.

JEFFREY McDANIEL, and LARRY
GRAHAM, as individuals, and CITY
OF PORTLAND,

                      Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [90] on December 19,

2019, in which she recommends the Court grant in part and deny in part Defendants’ Motion for

Summary Judgment [71]. Both Plaintiff and Defendants timely filed objections to the Findings

and Recommendation. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:17-cv-00556-HZ        Document 100       Filed 05/14/20     Page 2 of 2




        When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

        The Court has carefully considered the parties’ objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                        CONCLUSION

        The Court adopts Magistrate Judge Russo’s Findings and Recommendation [90].

Accordingly, Defendants’ Motion for Summary Judgment [71] is granted in part and denied in

part.

        IT IS SO ORDERED.



                                  May 14, 2020
        DATED: _______________________________________________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
